Citation Nr: 1731706	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-35 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1965 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office, and was remanded in February 2014 and September 2016.

The Veteran testified before a Decision Review Officer (DRO) in February 2012, and a transcript of that hearing is of record.  The Veteran also requested a Travel Board hearing in his VA Form 9 Substantive Appeal, but withdrew that request in September 2010.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has a current bilateral eye disability related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the June 2017 argument of the Veteran's representative that the Veteran should be afforded another, more thorough, VA examination by an appropriate specialist which takes into account the records of service medical treatment.  Upon review, the Board finds that the most recent VA examination, conducted in February 2017, was provided by an optometrist and involved examination of the Veteran and review of the claims file.  The representative has not provided argument as to why this examination should be considered insufficient.  Accordingly, the Board finds no prejudice in proceeding with adjudication of the case.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran asserts that he has a current eye disability related to a foreign body which entered his eye and was removed during active service.  The record reflects diagnoses of glaucoma, cataracts, and refractive error during the pendency of the appeal.  Furthermore, the Veteran's service treatment records reflect refractive error and complaints of trouble seeing at night, treatment for removal of a foreign body from the left eye, and intraocular pressures noted upon separation examination.  Accordingly, as a current disability and in-service events have been established, the remaining question is whether any eye disability present during the pendency of the appeal is related to service.
Preliminarily, the Board notes that service connection for refractive error of the eye may not be granted under VA law.  Accordingly, as the Board finds there is no competent evidence suggesting a superimposed disability involving refractive error, consideration of whether service connection is warranted for such is unnecessary.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).

The Veteran underwent VA examination in connection with this claim in April 2012 and April 2014, however, in previous remands the Board founds these examinations and opinions, which were negative to the Veteran's claim, to be inadequate for purposes of determining service connection.  Accordingly, the Board will not afford them probative weight.

The Veteran again underwent VA examination in February 2017.  The examiner diagnosed glaucoma, superficial injury to the cornea, and cataract, and noted that the Veteran presented with excellent corrected vision.  The examiner further noted that the Veteran's service treatment records documented the removal of a metallic foreign body to the left eye and that the eye had healed without complications other than a very small corneal scar.  The Veteran had recently been prescribed eye drops to lower his intraocular pressure, and presented with normal pressures although there were some visual field changes.  An internal eye examination was normal bilaterally.  Ultimately, the examiner opined that it was less likely than not that any eye condition was incurred in or was a result of the Veteran's active service.  In support of the opinion, the examiner noted the documented eye pressures upon separation examination, but found that they were within normal limits and thus not indicative of any disability.  The examiner also addressed the in-service eye injury, but found that it had no significance and resulted in no residual disability other than a very small, visually insignificant scar.  

Upon review, the Board finds that the evidence does not establish that the Veteran has a current eye disability related to service.  The Board has reviewed the medical and lay evidence of record, but finds no competent suggestion that any of the Veteran's current eye disabilities are related to the foreign body removed from his eye during service or to his complaints of trouble seeing at night or the intraocular pressures recorded during service.  The Board notes the Veteran's contention made during his February 2012 DRO hearing that he had multiple foreign bodies extracted from his eyes during service; however, the Veteran's service treatment records reflect only one such incident and, in any event, the February 2017 VA examiner found no disabling residuals.  

To the extent that the Veteran believes that his eye disabilities are related to a foreign body entering his eye during service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the Veteran is competent to describe the in-service injury and his symptoms, the evidence does not demonstrate that he is competent to determine the etiology of his disabilities.  Accordingly, the opinion of the Veteran as to the diagnosis or etiology of his eye disabilities is not competent medical evidence.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for an eye disability.  As such, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a bilateral eye disability is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


